per curiam:
Mediante comunicación de 21 de noviembre de 1997, la Leda. Carmen H. Carlos, Directora de Inspec-ción de Notarías, nos comunicó que la notaría del epígrafe había incurrido en la siguiente conducta:
*114Incumplimiento del Articulo 12 de la Ley Notarial, Ley 75 del 2 de julio de 1987 y Regla 12 del Reglamento Notarial de P.R., no envió de los Indices Notariales de los meses de Abril, Mayo, Junio, Julio, Agosto, Septiembre de 1997; y remisión tardia de Indices Notariales correspondientes a enero, mayo, septiembre, octubre, noviembre y diciembre de 1996; enero, febrero 1997.
Incumplimiento de la Regla 13 del Reglamento Notarial, no presentación del Informe Estadistico Anual años 1995 y 1996.
Inobservancia de la Regla 11 del Reglamento Notarial, sobre Notificación de cambio de dirección residencial y profesional. Carta de 21 de noviembre de 1997, pág. 1.
A tenor con dicha comunicación, el 16 de enero de 1998 concedimos término a la Leda. Elsie L. Prieto Ferrer para que procediera a corregir las deficiencias mencionadas en la referida comunicación. Mediante Moción en Cumpli-miento de Orden de 2 de marzo de 1998, la licenciada Prieto Ferrer nos comunicó haber cumplido lo ordenado por este Tribunal el 16 de enero de 1998. Expuso sus razo-nes para la dilación o incumplimiento de las disposiciones reglamentarias señaladas por la Directora de Inspección de Notarías en la mencionada comunicación. Añadió, “[q]ue en última instancia, la Notario suscribiente solicita se le permita renunciar a la Notaría, mientras ocupe su puesto el [sic] en el gobierno”. Moción en cumplimiento de orden, pág. 1. Trasladado dicho escrito a la Directora de Inspección de Notarías para que expresara su posición en relación con éste, el 22 de abril de 1998 nos informó que “aún no se han recibido los índices notariales correspon-dientes a los meses de diciembre de 1995; julio, agosto, noviembre, y diciembre de 1996 y abril de 1997”. (Énfasis suprimido.) Informe complementario, pág. 1. En vista de ello, el 12 de mayo de 1998 concedimos un nuevo término a la notaría para que respondiera a lo expresado por la Directora.
El 17 de julio de 1998, la licenciada Prieto Ferrer pre-sentó un nuevo escrito en el cual informó que “en el día de hoy estamos sometiendo los Informes Notariales corres-pondientes a los meses de diciembre de 1995, julio, agosto, *115noviembre y diciembre de 1996”. Escrito de 17 de julio de 1998. Informó, además, que el informe correspondiente al mes de abril de 1997 había sido presentado el 8 de marzo de 1998.
En cumplimiento de nuestra orden para que mostrara causa por la cual no debíamos sancionarle por la conducta antes descrita, la justificación ofrecida por dicha notaría para la dilación en la presentación de los mencionados ín-dices notariales es “que he tenido problemas con el correo”.
En su comparecencia de 27 de octubre de 1998, la Direc-tora nos informa que “[e]ntre el período comprendido desde el 2 de marzo de 1998 hasta el 17 de julio de 1998, la notario dio cumplimiento a la Resolución de esta Superio-ridad de fecha 16 de enero de 1998, y al día de hoy su expediente se halla en orden”. Moción en cumplimiento de orden según Resolución del 25 de agosto de 1998, pág. 2.
Igualmente, manifiesta la Directora en dicho escrito que “similar conducta como la que ahora nos ocupa ha sido an-teriormente objeto de atención y seguimiento por nuestra Oficina. Obran en el expediente de la notario, a partir del año 1993, continuos avisos para que presente en tiempo sus índices notariales”. Moción en cumplimiento de orden según Resolución de 25 de agosto de 1992, supra. Reco-mienda, además, que se evalúe la solicitud de la licenciada Prieto Ferrer de entregar su notaría dentro del contexto que hemos explicado.
A la luz de los escritos presentados tanto por la mencio-nada notaría como los informes de la Directora de Inspec-ción de Notarías, procede la suspensión de la Leda. Elsie L. Prieto Ferrer del ejercicio de la notaría en Puerto Rico, por su repetida inobservancia de los deberes que le impone la Ley Notarial de Puerto Rico y su reglamento.

Se dictará sentencia de conformidad.

Los Jueces Asociados Señora Naveira de Rodón y Señor Corrada Del Río no intervinieron.